Case 1:17-cr-20751-TLL-PTM ECF No. 28 filed 07/20/20                    PageID.110       Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION


UNITED STATES OF AMERICA,

                       Plaintiff,                              Case No. 17-cr-20751
v.                                                             Honorable Thomas L. Ludington

PERRIS DEMARIUS MONCRIEF,

                  Defendant.
_______________________________________/

 ORDER DENYING WITHOUT PREJUDICE MOTION FOR HOME CONFINEMENT

        On January 4, 2018, Defendant Perris Moncrief pleaded guilty to one count of felon in

possession of a firearm. ECF No. 13. On April 13, 2018, he was sentenced to 70 months

incarceration. ECF No. 25.

        Defendant has now filed a pro se motion for home confinement because of COVID-19.

ECF No. 27. Due to mailing delays caused by COVID-19, the motion was docketed on July 7,

2020, but in accordance with 20-AO-26, the postmark date of May 10, 2020 was used as the filing

date.

                                                  I.

        The United States is facing an unprecedented challenge with the coronavirus pandemic.

The Governor of Michigan explained that:

        The novel coronavirus (COVID-19) is a respiratory disease that can result in serious
        illness or death. It is caused by a new strain of coronavirus not previously identified
        in humans and easily spread from person to person. Older adults and those with
        chronic health conditions are at particular risk, and there is an increased risk of
        rapid spread of COVID-19 among persons in close proximity to one another. There
        is currently no approved vaccine or antiviral treatment for this disease.

Emergency Order 2020-21.
Case 1:17-cr-20751-TLL-PTM ECF No. 28 filed 07/20/20                             PageID.111         Page 2 of 4



        The Center for Disease Control and Prevention (“CDC”) represents that jails and prisons

pose an especially high risk for those who are within their walls. See Interim Guidance on Mgmt.

of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, Ctr. for

Disease Control, at 2 (Mar. 23, 2020), available at https://www.cdc.gov/coronavirus/2019-

ncov/downloads/guidance-correctional-detention.pdf.1 It further explains that “[t]here are many

opportunities for COVID-19 to be introduced into a correctional or detention facility, including

daily staff ingress and egress; transfer of incarcerated/detained persons between facilities and

systems, to court appearances, and to outside medical visits; and visits from family, legal

representatives, and other community members.” CDC, Guidance for Correctional & Detention

Facilities,                       https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html (last visited June 12, 2020).

                                                        II.

        Defendant asks the Court to grant him home confinement. However, he does not identify

legal authority permitting a court to direct that an inmate serve the remainder of their sentence in

home confinement rather than at a BOP facility. After a sentence has been imposed, “[a] district

court may modify a defendant’s sentence only as provided by statute.” United States v. Johnson,

564 F.3d 419, 421 (6th Cir. 2009). 18 U.S.C. § 3582(c) provides that a term of imprisonment may

be modified in three circumstances, 1) upon a motion for compassionate release pursuant to §




1
  Ltr. from Sen. Richard J. Durbin et al. to Att’y Gen. William P. Barr et al., at 1(Mar. 23, 2020), available at
https://www.durbin.senate.gov/imo/media/doc/Letter.%20to%20DOJ%20and%20BOP%20on%20COVID-
19%20and%20FSA%20provisions%20-%20final%20bipartisan%20text%20with%20signature%20blocks.pdf
(“Conditions of confinement do not afford individuals the opportunity to take proactive steps to protect themselves,
and prisons often create the ideal environment for the transmission of contagious disease.”).
                                                       -2-
Case 1:17-cr-20751-TLL-PTM ECF No. 28 filed 07/20/20                   PageID.112       Page 3 of 4



3582(c)(1)(A), 2) if otherwise permitted by statute or Federal Rule of Civil Procedure 35 pursuant

to § 3582(c)(1)(B), or 3) the Sentencing Commission has reduced the sentencing guidelines

pursuant to § 3582(c)(2).

        Defendant’s motion will be construed as a motion for compassionate release under §

3582(c)(1)(A) because he seeks release from a BOP facility due to health concerns. If a defendant

files a motion under § 3582(c)(1)(A), he or she must first exhaust all administrative remedies with

the BOP or wait for 30 days to lapse after the warden received the request. This requirement applies

even during the COVID-19 pandemic. United States v. Alam, 2020 WL 2845694, at *4 (6th Cir.

June 2, 2020). 18 U.S.C. §3582(c)(1)(A) (commonly referred to as compassionate release). The

statute provides:

        The court may not modify a term of imprisonment once it has been imposed
        except…upon motion of the Director of the Bureau of Prisons, or upon motion of
        the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment…
        if it finds that…extraordinary and compelling reasons warrant such a reduction…

18 U.S.C. §3582(c)(1)(A)(i).

        As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust their administrative remedies with

the Bureau of Prisons or wait 30 days after making such a request. The Sixth Circuit has explained

that:

        By creating a compassionate-release option in the First Step Act, Congress gave
        inmates an option to seek early release on health grounds. The seriousness of
        COVID-19 and its spread in many prisons make it all the more imperative that the
        prisons have authority to process these applications fairly and with due regard for
        the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
        to anyone willing to go to federal court first, will not help that cause.

                                                -3-
Case 1:17-cr-20751-TLL-PTM ECF No. 28 filed 07/20/20                                     PageID.113   Page 4 of 4




United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020).

       In his motion, Defendant does not explain whether he has sought relief from the Bureau of

Prisons. While the Court is aware of the time sensitive nature of Defendant’s request, the Sixth

Circuit has clearly stated that Defendants must first seek release from the BOP rather than come

directly to the courts. Defendant’s motion for compassionate release will be denied without

prejudice due to his failure to exhaust his administrative remedies with the BOP.

                                                         III.

       Accordingly, it is ORDERED that Defendant’s motion for home confinement, ECF No.

27, is DENIED WITHOUT PREJUDICE.




Dated: July 20, 2020                                             s/Thomas L. Ludington
                                                                 THOMAS L. LUDINGTON
                                                                 United States District Judge




                                                PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was served
                        upon each attorney of record herein by electronic means and to Perris
                        Demarius Moncrief #56200-039, ALLENWOOD FEDERAL PRISON
                        CAMP, Inmate Mail/Parcels, P.O. BOX 1000, WHITE DEER, PA
                        17887 by first class U.S. mail on July 20, 2020.

                                                         s/Kelly Winslow
                                                         KELLY WINSLOW, Case Manager




                                                        -4-
